DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/11/2020 has been entered.

Rejections Withdrawn
The rejections of claim(s) 1 and 47 (as well as the depending claims thereof) under pre-AIA  35 U.S.C. 102(e) as being anticipated by Rogers have been withdrawn in light of the applicant’s amendments filed on 6/11/2020 and also the further amendments made hereinbelow via examiner’s amendments since the cited prior art do not teach or reasonably suggest the limitations of flexible device having a layered structure for delivering electrical stimulation, light and ultrasound to a skin surface via a plurality of flexible conductive layers that are connected to a power source. The flexible conductive layers comprise a first, second and a third conductive layer that a flexible light emitter 
Also, a flexible ultrasound emitter layer positioned between the second conductive layer and the third conductive layer, wherein the flexible ultrasound emitter layer is configured to produce ultrasound when driven by the power source and a flexible electrical stimulation layer configured to connect to the power source, wherein the flexible electrical stimulation layer is configured to function as an electrode and provide electrical stimulation when driven by the power source.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Judith Carlson on 3/8/2021.

The application has been amended as follows: 
(currently amended) A flexible device having a layered structure for delivering electrical stimulation, 
a plurality of flexible conductive layers configured to connect to a power source, wherein the flexible conductive layers comprise a first conductive layer, a second conductive layer, and a third conductive layer;
the first conductive layer and the second conductive layer one first and second conductive layers and wherein the other first and second conductive layers is applied over the diode ink, wherein the first conductive layer comprises a transparent conductive layer such that the light passes through the transparent conductive layer to the skin surface and 
(b) a flexible ultrasound emitter layer positioned between the second conductive layer and the third conductive layer 


 
(cancelled)
(cancelled)
(cancelled)

Claims 21-46 are cancelled.

Claim 49 cancelled.

47 (currently amended) A flexible device having a layered structure for delivering electrical stimulation, 
a plurality of flexible conductive layers configured to connect to a power source, wherein the flexible conductive layers comprise a first conductive layer, a second conductive layer, and a third conductive layer;
the first conductive layer and the second conductive layer , wherein the first conductive layer comprises a transparent conductive layer such that the light passes through the transparent conductive layer to the skin surface and (b) a flexible ultrasound emitter layer positioned between the second conductive layer and the third conductive layer 
a flexible electrical stimulation layer configured to connect to the power source, wherein the flexible electrical stimulation layer is configured to function as an electrode and provide electrical stimulation when driven by the power source.


51 (new) A flexible device having a layered structure for delivering electrical stimulation, light and ultrasound to a skin surface, comprising:
a plurality of flexible conductive layers configured to connect to a power source, wherein the flexible conductive layers comprise a first conductive layer, a second conductive layer, a third conductive layer, and a fourth conductive layer;

(a) a flexible light emitter layer positioned between the first conductive layer and the second conductive layer, wherein the flexible light emitter layer comprises one of an organic light emitting diode or a plurality of printed light emitting diodes comprising a plurality of individual light emitting diodes suspended and dispersed in a liquid or gel so as to form a diode ink that is printed on one of the flexible conductive layers, wherein the flexible light emitter layer is configured to emit light when driven by the power source, 
(b) a flexible ultrasound emitter layer positioned between the third conductive layer and the fourth conductive layer, wherein the flexible ultrasound emitter layer is configured to produce ultrasound when driven by the power source; and
a flexible electrical stimulation layer configured to connect to the power source, wherein the flexible electrical stimulation layer is configured to function as an electrode and provide electrical stimulation when driven by the power source.

Title Change
The title of the invention has been changed as shown in Bib Data Sheet in light of the MPEP 606 to be descriptive of the invention.

Conclusion
Claims 1-3, 7-12, 14-20, 47, 48, 50 and 51 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SERKAN AKAR whose telephone number is (571)270-5338.  The examiner can normally be reached on 9am-5pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/SERKAN AKAR/           Primary Examiner, Art Unit 3793